57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricky A. PIERCE, Plaintiff-Appellant,v.M. POLK;  Sergeant Overton;  Sergeant Woods;  SergeantWinstead;  Sergeant Rhodes;  Officer Burnette;Officer Parker, Defendants-Appellees,andRobert LEWIS;  Earl D. Beshears;  North Carolina Departmentof Corrections;  Vernon Lee Bounds;  OfficerMassey, Defendants.
No. 94-7227.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Ricky A. Pierce, Appellant Pro Se.  LaVee Hamer, Office of The Attorney General of North Carolina, Raleigh, NC;  M. Lynn Jarvis, Raleigh, NC, for Appellees.
E.D.N.C.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order in his Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED